Citation Nr: 1106597	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-20 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for left ear hearing 
loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from May 2003 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

The Veteran's left ear hearing loss is manifested by Level I 
hearing acuity.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2010).  

The Veteran's claim at issue herein arises from his disagreement 
with the initial evaluation assigned following the grant of 
service connection.  Once service connection is granted, the 
claim is substantiated, additional notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is needed 
under VCAA.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO obtained the Veteran's service treatment records 
and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Veteran underwent one VA audiological 
examinations pursuant to this claim.  The July 2008 examination 
report included an assessment of the functional impact of the 
Veteran's left ear hearing loss.  Both the compensation examiner 
and VA audiology clinic examiners endorsed the Veteran's report 
that he has difficulty understanding conversation in the presence 
of background noise.  Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007).  The Veteran's representative has requested that 
the Veteran be afforded another audiometric examination, in light 
of the age of the July 2008 examination.  However, neither the 
Veteran nor his representative has indicated that the Veteran's 
hearing has worsened since that examination, and neither the 
Veteran nor his representative has argued that the July 2008 
examination was inadequate.  Therefore, the Board finds that the 
July 2008 examination report is adequate for rating purposes and 
that no additional examination is required.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Historically, the Veteran served on active duty from May 2003 to 
May 2007.  Herein, the Veteran is seeking a compensable initial 
evaluation for his service-connected left ear hearing loss.  

Generally, disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered as 
a result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be determined, 
the average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In 
resolving this factual issue, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

In considering the severity of a disability, it is essential to 
trace the medical history of a veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider a veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where an increase in the disability rating is at issue, the 
present level of a veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
current appeal is based on the assignment of an initial 
disability rating following the initial award of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, evidence contemporaneous with the claim and the 
rating decision that granted service connection is most probative 
of the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Fenderson, 12 Vet. 
App. at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time.  Id.  

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of unilateral 
defective hearing range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together with 
the average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hertz (cycles per second).  The Rating Schedule allows for 
such audiometric test results to be translated into a numeric 
designation ranging from Level I to Level XI in order to evaluate 
the degree of disability from bilateral service-connected 
defective hearing.  An examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85.  

On an authorized audiological evaluation in July 2008, pure tone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
10
10
15
10
11
Left
5
35
55
45
35

Speech audiometry revealed speech discrimination ability of 100 
percent in each ear.  

Based on these results, the Veteran's average left ear puretone 
threshold was reported as 35.  Speech recognition testing, 
performed using the Maryland CNC word list, produced a score of 
100 percent for the Veteran's left ear, which was characterized 
as "excellent."  The diagnosis was normal to moderately severe 
sensorineural left ear hearing loss and normal right ear hearing.  

Based on the evidence of record, the Board finds that an initial 
compensable evaluation for the Veteran's service-connected left 
ear hearing loss is not warranted.  

The July 2008 audiological examination included speech 
discrimination testing on which the Veteran scored 100 percent.  
Application of Table VI to the results of the July 2008 
examination demonstrated left ear hearing impairment manifested 
by Level I hearing acuity.  See 38 C.F.R. § 4.85, Table VI.  
Because the Veteran's right ear hearing loss is not service-
connected, a Level I rating is assigned to the right ear.  38 
C.F.R. § 4.85(f).  Using Table VII, the result is a 
noncompensable evaluation for left ear hearing impairment.  See 
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The Board considered the Veteran's claim herein under 38 C.F.R. § 
3.383(a)(3) (2010); however, the evidence of record does not 
demonstrate that the Veteran's nonservice-connected right ear 
meets the disability provisions under 38 C.F.R. § 3.385 (2010).  
Thus, special consideration for paired organs is inapplicable.  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the provisions 
of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 
55 decibels at each of four specified frequencies (1000 Hertz, 
2000 Hertz, 3000 Hertz and 4000 Hertz), or if the puretone 
threshold is 30 decibels or less at 1000 Hertz and simultaneously 
70 decibels or more at 2000 Hertz, VA must determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. § 
4.86.  In the instant case, the evidence of record does not show 
an exceptional pattern of hearing impairment of the Veteran's 
service-connected left ear hearing loss disability.  

The assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria from 
which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (finding the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria).  
The presently assigned noncompensable disability evaluation is 
warranted by the Rating Schedule for the entirety of the rating 
period on appeal.  Fenderson, 12 Vet. App. at 126.  

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2010).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in the 
Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the noncompensable 
rating for his service-connected left ear hearing loss 
inadequate.  The Board finds that the criteria by which this 
disability was evaluated specifically contemplated the level of 
occupational and social impairment caused by that disability.  
Id.  

As demonstrated by the evidence of record, the Veteran's left ear 
hearing loss disability is manifested by Level I hearing acuity.  
See 38 C.F.R. § 4.85, Table VI.  When comparing this disability 
picture with the hearing acuity contemplated by the Rating 
Schedule, the Board finds that the schedular evaluation regarding 
the Veteran's left ear hearing loss disability is not inadequate.  
A compensable rating is provided for certain audiological 
findings, but the medical evidence reflects that those findings 
are not present in this case.  Therefore, the schedular 
evaluation is adequate and no referral is required.  See 38 
C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 
(1996).  Thus, based on the evidence of record, the Board finds 
that the Veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular evaluation 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met and, consequently, the 
Board finds that the Veteran is not entitled to referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the assigning of a compensable evaluation 
for the Veteran's service-connected left ear hearing loss, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).  


ORDER

An initial compensable rating for left ear hearing loss is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


